DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-8, 12-13, 15-19
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, US 2008/0074411 Al, (“Yamashita”) in view of Dresti et al., US 2005/0162282 Al, (“Dresti”) in further view of Ozaki, US 2005/0125829 Al, (“Ozaki”).
Regarding Claim 1,
 Yamashita teachesAn electronic apparatus comprising:
a communication interface (Fig. 3, element 58 “Video Processing Part”; See also elements connecting into element 58 as well as [0051]) configured to be connected to a display device; (Fig. 3, element 14 “Liquid Crystal Display Device” and elements 17, 18, and 60 collectively )
a first power interface configured to be connected to a first external source device; ([0023] “The digital broadcast receiving apparatus 11 has a function as a power control apparatus and controls turning on/off of power sources of the STB 35 and the HD DVD player 36.” Emphasis added. i.e. first device – STB – has a power source controlled by the power control apparatus)
a second power interface configured to be connected to a second external source device; ([0023] ‘The digital broadcast receiving apparatus 11 has a function as a power control apparatus and controls turning on/off of power sources of the STB 35 and the HD DVD player 36.’ Emphasis added. i.e. second device – HD DVD Player – has a power source controlled by the power control apparatus) and
a processor configured to: (Fig. 3, element 61; See also element 62 and [0055])
control the first power interface to supply power to the first external source device, ([0068] “broadcast receiving apparatus 11 performs the video display r0 of the broadcast wave in a period Tl until a command output r1 is performed, and then performs the output r1 of a command ("Power On") to activate the power source for the STB 35 ….” Emphasis added.) 
control the communication interface to transmit content provided from the first external source device, to the display device, and  ([0069] “Thus, the digital broadcast receiving apparatus 11 performs a selection r2 of making the STB 35 be an input source of a video signal and performs a video display r3 by using the video signal inputted from the STB 35.” Emphasis added.) and 
based on at least one of a control signal received from the display device and whether a source device providing the content is changed, stop supplying the power to the first external source device. ([0070] – [0072] “user U performs a selection operation S2 of selecting the second HDMI terminal 24 … digital broadcast receiving apparatus 11 performs an output r4 of a command ("Power On") to activate the power source for the HD DVD player 36  … Thus, the digital broadcast receiving apparatus 11 performs a selection r5 of making the HD DVD player 36 be the input source of the video signal … the digital broadcast receiving apparatus 11 performs an output r7 of a command ("Power Off") to make the power source be turned off and in a standby state for the STB 35 ….” Emphasis added.)
Yamashita does not teach wherein the processor is further configured to: 
based on a control signal to turn on the display device being received from the display device, control the first power interface to supply the power to the first external source device and control the second power interface to supply power to the second external source device, and 
based on content being received from one of the first external source device and the second external source device, stop supplying power to the other one of the first external source device and the second external source device from which content was not received.
Yamashita goes on to teach switching power modes based on receiving user input via remote control. (Fig. 3, element 17 and 18; See also [0025]) 
Dresti teaches based on a control signal to turn on the display device being received from the display device, control the first power interface to supply the power to the first external source device and control the second power interface to supply power to the second external source device, and
([0055] “to initiate an ‘All On’ procedure, for each device mode that has been setup, it is determined if a specific device supports explicit ‘On’ and ‘Off’ commands. This is determined by reference the command code library for the specified device using conventional look-up techniques. If the device supports these explicit commands, the remote control 10 merely transmits the explicit ‘On’ command for that device to place the device in the ‘On’ state and the procedure continues with the next device (if any).”;
See also Fig. 1, elements 10, 12a, AND 12b;
See also Fig. 4;
See also [0058] – [0066], describing a macro mode which allows for specific devices to be controlled for power;
i.e. Devices configured to be controlled for power are activated when the “all on” or macro mode is requested.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Dresti with the teaching of Yamashita as both references are directed to controlling power in computing systems. Moreover, Dresti improves on Yamashita’s teaching of coordinating power modes in connected devices based on user commands (Yamashita [0064] – [0068]) by teaching a technique which further detects that the power states of connected devices are accurate so as to ensure that the correct power state is employed, thus saving power in the system. (Dresti [0049] – [0050])
Yamashita in view of Dresti does not teach based on content being received from one of the first external source device and the second external source device, stop supplying power to the other one of the first external source device and the second external source device from which content was not received.
Yamashita goes on to teach detecting manual user input for switching as between sources and controlling power accordingly ([0070] – [0072]). 
Ozaki teaches based on content being received from one of the first external source device and the second external source device, stop supplying power to the other one of the first external source device and the second external source device from which content was not received. ([0034] “priorities are set for each input terminal 9 in order to decide the preference among input signals from plural external devices 8, when the power of the plural external devices 8 is turned on. In this case, the first priority is set to the second input terminal, the second priority to the first input terminal and the third priority to the third input terminal.”;
i.e. of the devices providing input, the priority device is selected for display. In other words, rather than manually switching between devices, the devices are automatically switched based on the user’s pre-programmed priority scheme – and Yamashita controls power based on switching.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Ozaki with the teaching of Yamashita as both references are directed to controlling power and inputs in computing systems. Moreover, Ozaki improves on Yamashita’s teaching of switching power modes based on a selected input ([0070] – [0072]) by teaching a technique which further allows for power modes to be controlled based on a predetermined input priority and an on/off pattern of the input signals ([0034] – [0041]) thus allowing for low power modes to be maintained and saving power in the system.  
Regarding claims 2 and 4-8, 
 Yamashita, Dresti, and Ozaki teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 12-13, 15-19
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1-2, 4-5, and 8 Specifically:
Claim(s) 12 correspond(s) to claim(s) 1;	
Claim(s) 13 correspond(s) to claim(s) 2;
Claim(s) 15 correspond(s) to claim(s) 4;
Claim(s) 17 correspond(s) to claim(s) 6;
Claim(s) 18 correspond(s) to claim(s) 7; 
Claim(s) 16 correspond(s) to claim(s) 5; and
Claim(s) 19 correspond(s) to claim(s) 8. Therefore claim(s) 12-13, 15-16, 19is/are rejected under the same reasoning set forth above over Yamashita in view of Ozaki in further view of Dresti.
Claim(s) 3 and 14
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, US 2008/0074411 Al, (“Yamashita”) in view of Dresti et al., US 2005/0162282 Al, (“Dresti”) in further view of Ozaki, US 2005/0125829 Al, (“Ozaki”) in further view of Jobs et al, US 2006/0155914 Al, (“Jobs”).
Regarding claims 3 and 14, 
 Yamashita and Jobs teach these claims according to the reasoning set forth in the previous office action
Claim(s) 11 and 20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, US 2008/0074411 Al, (“Yamashita”) in view of Dresti et al., US 2005/0162282 Al, (“Dresti”) in further view of Ozaki, US 2005/0125829 Al, (“Ozaki”) in further view of  Owen et al., US 7,069,462 B2, (“Owen”).
Claim(s) 20
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 11. Therefore claim(s) 20 is/are rejected under the same reasoning set forth above over Yamashita in view of Ozaki in further view of Dresti in further view of Owen.
Regarding claims 11 and 20, 
Yamashita and Owen teach these claims according to the reasoning set forth in the previous office action
Claim(s) 9-10
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, US 2008/0074411 Al, (“Yamashita”) in view of Dresti et al., US 2005/0162282 Al, (“Dresti”) in further view of Ozaki, US 2005/0125829 Al, (“Ozaki”) in further view of Jiang et al., US 2015/0261231 Al, (“Jiang”).
Regarding claims 9-10, 
Yamashita and Jiang teach these claims according to the reasoning set forth in the previous office action

Response to Arguments
Applicant's arguments filed 6/3/2022 (“Remarks”) have been fully considered but they are not persuasive. Applicant chiefly argues that “Yamashita does not disclose the feature of an initial driving operation between a plurality of external source devices as recited in claim 1 … Ozaki does not disclose that the processor is configured to, based on a content being received from one of the first external source device and the second external source device, stop supplying power to the other of the first external source device and the second external source device, as recited in claim 1.” Remarks at p. 14.
Examiner respectfully disagrees. As discussed above and in the previous action, the initial driving operation between a plurality of devices is taught by Dresti at ([0055] – [0066]). Moreover, the combination of Ozaki and Yamashita teaches that of the devices providing input, the priority device is selected for display. In other words, rather than manually switching between devices, the devices are automatically switched based on the user’s pre-programmed priority scheme – and Yamashita controls power based on switching. (Ozaki [0034], Yamashita [0070] – [0072]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187                                                                                                                                                                                           
/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187